     Case 8:21-cv-01330-JVS-KES Document 12-1 Filed 09/21/21 Page 1 of 1 Page ID #:106




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                      CASE NUMBER
BUSINESS EFFICIENCY SOLUTIONS, LLC
                                                       Plaintiff(s)                      8:21-cv-1330-JVS-KES
                                     v.

HUAWEI TECHNOLOGIES CO., LTD, et al.                                         (PROPOSED) ORDER ON REQUEST FOR
                                                                               APPROVAL OF SUBSTITUTION OR
                                                     Defendant(s)
                                                                                WITHDRAWAL OF ATTORNEY

         The Court hereby orders that the request of:

BUSINESS EFFICIENCY SOLUTIONS                            Plaintiff      Defendant        Other
                     Name of Party

to substitute Sean M. Kneafsey                                                                                          who is

           Retained Counsel                Counsel appointed by the Court (Criminal cases only)                    Pro Se

The Kneafsey Firm, 800 Wilshire Blvd., Suite 710
                                                                Street Address

       Los Angeles, CA 90017                                                     skneafsey@kneafseyfirm.com
                             City, State, Zip                                                     E-Mail Address

         (213) 892-1200                               (213) 892-1208                              180863
                     Telephone Number                           Fax Number                                 State Bar Number

as attorney of record instead of Paul D. Tripodi II, David C. Vondle
                                                     List all attorneys from same firm or agency who are withdrawing.
of AKIN GUMP STRAUSS HAUER & FELD LLP, 4 Park Plaza, Suite 1900, Irvine, CA 92614



is hereby               GRANTED                 DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.


         Dated
                                                                         U. S. District Judge/U.S. Magistrate Judge



G–01 ORDER (09/17)           (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
